Case 1:19-cv-01324-CFC Document 11 Filed 05/15/20 Page 1 of 1 PagelD #: 54

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SCANNING TECHNOLOGIES )
INNOVATIONS LLC, )
)
Plaintiff, ) C.A.No, 1:19-cv-01324-CFC

)
Vv. )

) DEMAND FOR JURY TRIAL
ODOO, INC., )
)
Defendant. )
)

CLERK’S ENTRY OF DEFAULT AS TO ODOO, INC.

Plaintiff Scanning Technologies Innovations LLC has requested Entry of Default as to
Odoo, Inc. pursuant to Federal Rule of Civil Procedure 55(a). From the Proof of Service
submitted in support of Plaintiff's Request, and the Court’s record in this action, the Clerk finds
that Odoo, Inc. has failed to appear, plead, or otherwise defend as provided by the Federal Rules

of Civil Procedure. Therefore, the DEFAULT of Odoo, Inc. is hereby entered.

United States District Clerk of the Court
District of Delaware

By: Niele los

_/ Deputy Clerk

1
REQUEST TO THE CLERK FOR ENTRY OF DEFAULT
